Case 1:20-cv-04651-SDG Document 6-3 Filed 11/17/20 Page 1 of 5




                        Ex. C to TRO Motion:
                          Diedrich Affidavit
Case 1:20-cv-04651-SDG Document 6-3 Filed 11/17/20 Page 2 of 5




                        Ex. C to TRO Motion:
                          Diedrich Affidavit
Case 1:20-cv-04651-SDG Document 6-3 Filed 11/17/20 Page 3 of 5




                        Ex. C to TRO Motion:
                          Diedrich Affidavit
Case 1:20-cv-04651-SDG Document 6-3 Filed 11/17/20 Page 4 of 5




                        Ex. C to TRO Motion:
                          Diedrich Affidavit
Case 1:20-cv-04651-SDG Document 6-3 Filed 11/17/20 Page 5 of 5




                        Ex. C to TRO Motion:
                          Diedrich Affidavit
